F UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-33778 INTELIQUENT, INC. (Exact name of registrant as specified in its charter) Delaware 31-1786871 (State or other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 550 West Adams Street Suite 900 Chicago, IL 60661 (Address of principal executive offices, including zip code) (312) 384-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of April 8, 2016, 34,080,588 shares of the registrant’s Common Stock, $0.001 par value, were outstanding. INTELIQUENT, INC. INDEX Page PART I. FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of March 31, 2016 and December 31, 2015 3 Condensed Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2016 and March31, 2015 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2016 and March31, 2015 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Qualitative and Quantitative Disclosure about Market Risk 21 Item4. Controls and Procedures 21 PART II. OTHER INFORMATION Item1. Legal Proceedings 22 Item1A. Risk Factors 22 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item3. Default Upon Senior Securities 22 Item4. Mine Safety Disclosure 22 Item5. Other Information 22 Item6. Exhibits 22 2 PART I. FINANCIAL INFORMATION INTELIQUENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (In thousands, except per share amounts) ASSETS Current assets: Cash and cash equivalents $ $ Receivables — net of allowance of $2,377 and $2,365 respectively Prepaid expenses Other current assets 50 Total current assets Property and equipment—net Restricted cash Deferred income taxes-noncurrent Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities: Taxes payable Network and facilities Rent Payroll and related items Other Total current liabilities Shareholders’ equity: Preferred stock—par value of $.001; 50,000 authorized shares; no shares issued and outstanding at March 31, 2016 and December 31, 2015 — — Common stock—par value of $.001; 150,000 authorized shares; 34,065 shares and 33,891 shares issued and outstanding at March 31, 2016 and December 31, 2015, respectively 34 34 Less treasury stock, at cost; 3,351 shares at March 31, 2016 and December 31, 2015 ) ) Additional paid-in capital Retained earnings Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 INTELIQUENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (In thousands, except per share amounts) Revenue $ $ Operating expense: Network and facilities expense (excluding depreciation and amortization) Operations Sales and marketing General and administrative Depreciation and amortization (Gain) loss on sale of property and equipment (5 ) 33 Total operating expense Income from operations Other (income) expense: Interest (income) expense ) 16 Other (income) expense — ) Total other (income) expense ) ) Income before provision for income taxes Provision for income taxes Net Income $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted average number of shares outstanding: Basic Diluted Dividends paid per share: $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 INTELIQUENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (In thousands) Operating Net income $ $ Adjustments to reconcile net income to net cash flows provided by operating activities: Depreciation and amortization Deferred income taxes ) (Gain) loss on sale of property and equipment (5 ) 33 Gain on settlement of Tinet escrow — ) Non-cash share-based compensation Provision (benefit) for uncollectible accounts 11 ) Excess tax benefit associated with share-based payments ) ) Changes in assets and liabilities: Receivables ) ) Other current assets ) Other noncurrent assets ) Accounts payable Accrued liabilities Net cash provided by operating activities Investing Purchase of property and equipment ) ) Proceeds from sale of property and equipment 5 26 Net cash used for investing activities ) ) Financing Proceeds from the exercise of stock options 72 Restricted shares withheld to cover employee taxes paid ) ) Dividends paid ) ) Excess tax benefit associated with share-based payments Net cash used for financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents — Beginning Cash and cash equivalents — Ending $ $ Supplemental disclosure of cash flow information: Cash paid for taxes $ $ Cash paid for interest $ — $ — Supplemental disclosure of noncash flow items: Investing activity — Accrued purchases of property and equipment $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 INTELIQUENT, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. DESCRIPTION OF THE BUSINESS Organization— Inteliquent, Inc. (the “Company”) provides voice telecommunications services primarily on a wholesale basis. The Company offers these services using an all-IP network, which enables the Company to deliver global connectivity for a variety of media, including voice and, historically, data and video. The Company’s solutions enable telecommunication service providers to deliver voice traffic or other services where they do not have their own network or elect not to use their own network. These solutions are sometimes called “interconnection” or “off-net” services. The Company generally provides its solutions to traditional certificated telecommunications carriers and next generation telecommunication service providers.
